DETAILED ACTION
This is the third Office Action regarding application number 16/646,948, filed on 03/12/2020, which is a 371 of PCT/JP2018/032775, filed on 09/04/2018, and which claims foreign priority to JP 2017-178370, filed on 09/04/2018.
This action is in response to the Applicant’s Response received 04/01/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission received on 04/01/2022 has been entered.
 
Status of Claims
Claims 1-4, 6-10, 12-14, and 16-20 are currently pending.
Claims 5, 11, and 15 are cancelled.
Claims 1-4, 6, 7, 9, 12-14, and 16-20 are amended.
Claims 4 and 6 are withdrawn.
Claims 1-3, 7-10, 12-14, and 16-20 are examined below.
The rejection of claims 1-3 and 6-15 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 1-3, 7-10, and 16-20 under 35 U.S.C. § 102 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 11-15 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 04/01/2022 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 

Claim Objections 
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art references do not teach or suggest that the first grid electrode comes in direct contact with the first buffer layer in the thickness direction.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 7-10, 12-14 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the transparent electrode layer is provided only on a side opposite of the photoelectric conversion layer with respect to the first grid electrode in a thickness direction…”. The examiner finds this limitation confusing since it seems to imply that the electrode layer would be positioned in a manner where the conversion layer would be between the grid electrode and the electrode layer. The examiner understands the phrase “side opposite of the photoelectric conversion layer with respect to the first grid electrode” to mean the side of the conversion layer not having the grid electrode. The examiner requires clearer language used to describe the arrangement illustrated in the applicant’s Fig. 8. Claims depending from claim 1 are similarly rejected as they each incorporate by reference the confusing language of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-10, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAUCHI (JP 5,220,206 B2, English machine translation provided) in view of FEIST (US 2014/0224317 A1).
Regarding claim 1, MIYAUCHI teaches a photelectric conversion module (Fig. 13) comprising:
a substrate (1);
a first electrode layer (2) over the substrate, a photoelectric conversion layer over the first electrode layer;
a first grid electrode (7) over the photoelectric conversion layer.

    PNG
    media_image1.png
    346
    515
    media_image1.png
    Greyscale

MIYAUCHI does not disclose expressly that a transparent electrode layer is positioned over the photoelectric conversion layer and the first grid electrode.
FEIST teaches a photoelectric conversion module having a transparent electrode layer (34) over the photoelectric conversion layer (24) and a grid electrode (32). FEIST also appears to illustrate that in a region where the first grid electrode and the photoelectric conversion layer are laminated with each other (or are at least layered together without necessarily having direct contact), that the transparent electrode layer is provided with the grid electrode in between the photoelectric conversion layer and the transparent electrode layer. The examiner believes that this is the most reasonable way to read the applicant’s newly added claim limitation.

    PNG
    media_image2.png
    614
    517
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MIYAUCHI and add a transparent electrode layer over the photoelectric conversion layer and the first grid electrode as taught by FEIST to provide a high degree of moisture protection (FEIST, paras. 88-89).

Regarding claim 2, the combination of MIYAUCHI and FEIST teaches or would have suggested the photoelectric conversion module according to claim 1, wherein the grid electrode is separated from the photoelectric conversion layer in the thickness direction (grid electrode part 7a is separated in the thickness direction from the layer 4, MIYAUCHI, Fig. 13). 
 
Regarding claim 3, the combination of MIYAUCHI and FEIST teaches or would have suggested the photoelectric conversion module according to claim 2, wherein the grid electrode is separated from the photoelectric conversion layer via a first buffer layer in the thickness direction (buffer layer 4 separates the grid electrode area 7a from the conversion layer 4, MIYAUCHI, Fig. 13).

Regarding claim 8, the combination of MIYAUCHI and FEIST teaches or would have suggested the photoelectric conversion module according to claim 1, wherein the first electrode layer comprises a metal selected from group consisting of molybdenum, titanium, and chromium (MIYAUCHI, para. 15).

Regarding claim 9, the combination of MIYAUCHI and FEIST teaches or would have suggested the photoelectric conversion module according to claim 1, wherein the second electrode layer comprises an n-type semiconductor selected from the group consisting of Zinc Oxide and Indium Tin Oxide (MIYAUCHI, para. 25).

Regarding claim 10, the combination of MIYAUCHI and FEIST teaches or would have suggested the photoelectric conversion module according to claim 1, wherein the photoelectric conversion layer comprises a compound semiconductor including group 1 element, a group III element, and a group VI element (MIYAUCHI, para. 16).

Regarding claim 16, MIYAUCHI teaches a photelectric conversion module (Fig. 13) comprising:
a substrate (1);
a first electrode layer (2) over the substrate, a photoelectric conversion layer over the first electrode layer;
a first grid electrode (7) over the photoelectric conversion layer.

    PNG
    media_image1.png
    346
    515
    media_image1.png
    Greyscale

MIYAUCHI does not disclose expressly that a transparent electrode layer is positioned over the photoelectric conversion layer and the first grid electrode.
FEIST teaches a photoelectric conversion module having a transparent electrode layer (34) over the photoelectric conversion layer (24) and a grid electrode (32). FEIST also appears to illustrate that in a region where the first grid electrode and the photoelectric conversion layer are laminated with each other (or are at least layered together without necessarily having direct contact), that the transparent electrode layer is not provided between the grid electrode and the photoelectric conversion layer. The examiner believes that this is the most reasonable way to read the applicant’s newly added claim limitation.

    PNG
    media_image2.png
    614
    517
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify MIYAUCHI and add a transparent electrode layer over the photoelectric conversion layer and the first grid electrode as taught by FEIST to provide a high degree of moisture protection (FEIST, paras. 88-89).

Regarding claim 17, the combination of MIYAUCHI and FEIST teaches or would have suggested the photoelectric conversion module according to claim 16, wherein the first grid electrode is in direct contact with the transparent electrode layer (FEIST illustrates that the transparent electrode layer is deposited conformally to the grid electrode and would make direct contact). 
 
Regarding claim 18, the combination of MIYAUCHI and FEIST teaches or would have suggested the photoelectric conversion module according to claim 16, wherein the first grid electrode is separated from the photoelectric conversion layer in the thickness direction (buffer layer 4 separates the grid electrode area 7a from the conversion layer 4, MIYAUCHI, Fig. 13).

Regarding claim 19, the combination of MIYAUCHI and FEIST teaches or would have suggested the photoelectric conversion module according to claim 16, wherein the first grid electrode is separated from the photoelectric conversion layer via a first buffer layer in the thickness direction (buffer layer 4 separates the grid electrode area 7a from the conversion layer 4, MIYAUCHI, Fig. 13).


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAUCHI (JP 5,220,206 B2, English machine translation provided) in view of FEIST (US 2014/0224317 A1) as applied to claim 1 above, and further in view of NATH (US 4,590,327 A).
Regarding claims 12-14, the combination of MIYAUCHI and FEIST teaches or would have suggested the photoelectric conversion module according to claim 1, wherein the transparent electrode layer thickness is larger in the first region than in the second region (claim 13, see annotated Fig. 1b of MIYAUCHI below showing that the thickness of the transparent electrode layer 34 is thicker in a first region than in the second region), but does not disclose expressly a first region and a second region wherein the interval between the first grid electrodes adjacent to each other in a first direction in the first region is smaller than the interval between the grid electrodes adjacent to each other in the first direction in the second region (claim 12), wherein the interval between the first grid electrodes adjacent to each other in the first direction is smaller as the sheet resistance of the transparent electrode layer is larger, smaller as the transparent electrode film thickness is smaller, or smaller as the transparent electrode layer transmittance is larger (claim 14).

    PNG
    media_image3.png
    389
    361
    media_image3.png
    Greyscale

NATH teaches that the thickness and the spacing intervals of the finger grid electrodes are chosen by the designer in order to achieve a desired sheet resistance and limit shading losses.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the interval spacing and thicknesses of MIYAUCHI as taught by NATH, including to thicknesses and intervals with the relationships claimed, because these properties are result effective variables recognized by the art and would accomplish desired performance objectives.


Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721